Title: To Thomas Jefferson from Philip Turpin, 18 July 1796
From: Turpin, Philip
To: Jefferson, Thomas


                    
                        Dear Sir
                        Salisbury, July 18th 1796
                    
                    The fact I mention’d to you relative to the Lion, is to be found in the Gent. & London Magazine for the Year 1783. It is an extract from a Work entitled Abrégé de l’Histoire générale des Voyages, M. de la Harpe, de l’Académie française.
                    ‘One resource of the Moors, when persued by the lion, is to take their Turban, and to move it before him in the shape of a Serpent. This sight is sufficient to compel him to accelerate his retreat. As it often happens that these people, when hunting, meet with lions, it is very remarkable, that their Horses, ‘though famous for their swiftness, are seiz’d with so strong a terror, that they become motionless, and that the Dogs, not less timid, keep creeping at the feet of their master, or of his horse. The only expedient left to the Moors, is to alight, and to abandon a prey which they cannot defend. But if the Lion be too near, and they have not time to light a fire, the only means of terrifying him, they have no other resource than to lie down on the ground in a deep silence. The Lion, then, if not tormented by hunger, passes gravely on, as if satisfied with the respect thus paid to his presence.’
                    The Author mentions several other curious Circumstances relative to this Animal which are rather too lengthy to transcribe.
                    I feel myself much interested in your success in recovering some other remains of the Megalonex. It must be consider’d as a circumstance extremely fortunate for the lovers of natural history, that these curious bones should have fallen into the hands of a Person who knew something of their value, and that he should have transmitted them to one who is both able and willing to give an Account of them to the Public. Before you part with these curiosities, would it not be advisable to have a few castings of the claws in Lead or pewter?
                    I shall lodge the petrified Bone in my possession, with Mr. Johnson in Richmond, and get him to forward it to you by the first Opportunity.
                    
                    As nothing relative to natural history can be uninteresting to you, I beg leave to inform you that about a twelve-month ago, an uncommon bird was caught in this neighbourhood. I did not see it myself, but was inform’d by those who did, that it was milk-white, with very red Eyes; and that it was about the size of the common Robbin. It followd a plough to pick up worms, on which it was so intent, and so gentle, that it suffer’d itself to be taken, and would readily eat out of the hand: it however died in the course of a few Days.
                    My neighbour Clarke, with the confidence natural to inventors is certain that his machine will go with sufficient force to turn a manufaturing mill. He observ’d (and wishes me to inform you) that the valves may be increas’d to almost any size, and that the Lever may be lengthen’d: and that whilst some of the valves are acted upon by the Current, the others may be made to revolve, if necessary, in still water: Further, that ‘though the motion of the water Wheel might be slow, it would be forcible, and that it might be multiplied to the degree necessary for turning a mill. Should you wish to make a Trial of the Principle, in a saw-mill, Mr. Clarke appears dispos’d to render you any assistance in his Power.
                    Be pleas’d to present my respectful compliments to Mr. Randolph, and the Ladies; also to Mrs. Bolling, Mrs. Carr and other Relations. I am with great Esteem, Dr. Sir, yr sincere Frd. & hble. Ser.
                    
                        P. Turpin
                    
                